                                                Entered on Docket
                                                November 07, 2018
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA



 1   Charles P. Maher (SBN 124748)
     Jeffrey L. Fillerup (SBN 120543)         The following constitutes the order of the Court.
 2   RINCON LAW, LLP                          Signed: November 7, 2018
     200 California St., Ste. 400
 3   San Francisco, CA 94111
     Tel: 415-840-4199
 4   Fax: 415-680-1712
     cmaher@rinconlawllp.com                  ______________________________________________
                                              Roger L. Efremsky
 5   jfillerup@rinconlawllp.com               U.S. Bankruptcy Judge

 6   Counsel for Marlene G. Weinstein,
     Trustee in Bankruptcy
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION

11   In re                                                Case No. 17-40327 RLE
                                                          Chapter 7
12   INDEPENDENT ADOPTION CENTER,                         Hon. Roger L. Efremksy

13                  Debtor.

14

15                                    ORDER FOR EXAMINATION

16

17           TO: RUBIAN MOSS

18           YOU ARE HEREBY ORDERED to appear for examination by Marlene G. Weinstein,

19   Chapter 7 Trustee, or her counsel Rincon Law, LLP, at the offices of Rincon Law, LLP, situated at

20   the address above on the date set forth in the Trustee’s accompanying subpoena or on such other

21   mutually agreed upon date that is no fewer than 15 days after service of this order.

22                                       ***END OF ORDER ***

23

24

25

26

27

28

Case: 17-40327     Doc# 221     Filed: 11/07/18     Entered: 11/07/18 17:30:56        Page 1 of 2
 1                                    *** COURT SERVICE LIST ***

 2   No Court service required.

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 17-40327    Doc# 221        Filed: 11/07/18   Entered: 11/07/18 17:30:56   Page 2 of 2
